Eberhardt, Judge.
The allegations of the petition in this trover action were that the seller was entitled to immediate posses*321sion of the automobile under the terms of a sales contract. The buyer refused to relinquish possession. Defendant’s general demurrer was overruled and he excepts. Held:
Submitted September 10, 1965
Decided September 21, 1965.
Harris, Chance, McCracken & Harrison, Henry T. Chance, for plaintiff in error.
Henry J. Heffeman, contra.
1. The overruling of the demurrer was proper, as the right of immediate possession alone will support a trover action. Youngblood v. Ruis, 96 Ga. App. 290 (99 SE2d 714); Jones v. Brown, 108 Ga. App. 776, 780 (134 SE2d 440).
2. The buyer agreed under the terms of the contract that “in the event that I am separated from the employment of Radio Cab [the seller] for any reason I will leave in [its] . . . possession . . . the above described property . . . , until satisfactory settlement of balance due is made.” We find no merit in the defendant’s contention that this portion of the contract was “too vague for enforcement” or “incapable of intelligent interpretation.” “Satisfactory settlement” in this context can only mean payment by the buyer of the balance owing on the purchase price in money or in some medium acceptable to the seller.

Judgment affirmed.


Nichols, P. J., and Pannell, J., concur.